Pettibone, L,
delivered the opinion of the Court.
This suit was originally instituted before a Justice of the Peace, and was brought by appeal into the Circuit Court, and from, the judgment of the Circuit Court a writ of error was taken to this Court. The process in the Justice’s Court required the defendant to answer unto the plaintiff on an account. Among the papers filed by the Justice in the Circuit Court, was an account headed as follows : e< George Fricke to Rachel Brown, Dr. for washing and mending, &c.”
On the trial in the Circuit Court, the plaintiff exhibited the said account, headed as above, and offered to prove, that Rachel Brown was the wife of the plaintiff, and that she was his wife at the time of performing the’services charged in the said account, and that the said money became due while she was his wife, &c., and that she was still the wife of the plaintiff, &c. The defendant objected to the Court’s receiving the evidence offered, and the said account mentioned, for the reason, that the account was not made out in the name of the plaintiff. The Court sustained said objections, and rejected said account and evidence from being received on the trial; to which opinion and decisions the plaintiff excepted. The plaintiff then offered to amend the said account, by heading it, "George Fricke to John Brown, Dr.;” which *313was objected to and refused by the Court, to which decision the plaintiff excepted. The plaintiff then offered to prove that the said defendant was indebted to the plaintiff, for washing, &c., done by the plaintiff’s wife, being the same items contained in the above account, without filing any account; but the Court refused to receive such evidence, to which the plaintiff excepted. We are of opinion, the Court erred in the foregoing decisions. There are no formal pleadings required, in proceedings before Justices of the Peace. The summons is the only thing that can be regarded in a declaration. It was not absolutely necessary that any account should have been filed. The plaintiff might have stated the items of his claim we temas. But if the account is filed, it is sufficient if it apprises the opposite party of the nature of the claim set up against him. Then the account filed was sufficient for that purpose. It also shows a legal liability on the part of the defendant, to pay the account to the plaintiff, when connected with the other evidence offered. We, therefore, think the evidence was improperly excluded.
The judgment must be reversed, and the cause remanded to the Circuit Court for . a new trial; and the plaintiff must recover his costs on this writ of error.